RESOLUCIÓN
Acogido el escrito presentado por el querellado como una solicitud de reinstalación, “con lugar” como se pide.
Se reinstala a Francisco L. García Enchautegui al ejer-cicio de la abogacía y se le apercibe de que en el futuro debe ser más diligente en acatar las órdenes del Tribunal y con-testar los requerimientos del Colegio de Abogados.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo